DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/02/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al. (US Patent # 5,700,980).
Regarding Claim 1, Bello discloses a cable spacer (i.e. aerial cable spacer 10), comprising: 
a first angle arm (i.e. first arm 12) having a cable engaging end (i.e. terminal hook 36) at a first end (i.e. second end 34) and a flat tab portion (i.e. flat tab 30) at a second end (i.e. first end 28), the first end including a connecting tab (i.e. tab 40); 
a second angle arm (i.e. second arm 14 which is mirror image of arm 12) having a cable engaging end (i.e. terminal hook 36’) at a first end (i.e. second end 34’) and a flat tab portion (i.e. flat tab 30’) at a second end (i.e. first end 28’), the first end including a connecting tab (i.e. tab 40’), wherein the first angle arm flat tab and the second angle arm flat tab each include an aperture (i.e. aperture 32/32’) to accommodate a connecting element (i.e. hook 60 w/ fastener 74 & nut 76) to connect the first and second angle arms to each other; 
an insulator (i.e. brace 20) extending between and connecting the angle arms, the insulator mounting to the first and second angle arms at their respective connecting tabs, the insulator having a core formed from a non-conductive material (i.e. thermoplastic material, high-density polyethylene preferred), the first and second angle arms and the insulator mounted to each other to define a spacer plane; and 
a bottom arm (i.e. third arm 16) mounted to and depending from the insulator, the bottom arm mounted to the insulator to sway into and out of the spacer plane (Fig. 1-4 & 6-7; Abstract; Column 2, line 55-Column 3, line 65; Column 4, line 27-61).

Regarding Claim 2, Bello discloses that the connecting tabs (i.e. tab 40) extend generally transverse to a longitudinal axis of its respective angle arm (Fig. 2; Column 2, line 55-Column 3, line 5; Column 4, line 27-61).  

Regarding Claim 3, Bello discloses strengthen ribs (i.e. flanges 24 & 26) extending along the connecting tabs (Fig. 2; Column 2, line 55-Column 3, line 5). The flanges extend into terminal hook 36 in order to provide additional strength and flange 26 terminates in tab 40.

Regarding Claim 6, Bello discloses that the angle arms, bottom -2-US Serial No.: 16/925,749Election and Resp. to Restrict. Req.Art Unit: 2847arm and insulator include fins (i.e. fins 50, 50a, 50b) disposed generally therearound (Fig. 1-4; Abstract; Column 2, line 55-Column 3, line 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US Patent # 5,700,980) in view of McClanahan et al (US Patent Application Publication # 2009/0136291).
Regarding Claim 4, Bello does not explicitly disclose that the flat tabs include bushings positioned in their respective apertures.  
McClanahan teaches that the flat tabs (i.e. spaced arms 153 & end link 160) include bushings (i.e. bushings 220) positioned in their respective apertures (i.e. apertures 151 & 161) (Fig. 2-8, 15-29; Abstract; Paragraphs 0004-0005, 0012, 0049-0058).  
McClanahan teaches that is well known in the art to use bushings in pinned connections such as the one disclosed by Bello with hook 60 w/ fastener 74 & nut 76 in order to provide damping to isolate vibrations and permit movement while preventing wear. It would have been obvious to one skilled in the art to include bushings in the flat tab apertures of Bello, as taught by McClanahan, in order to provide damping to isolate vibrations and permit movement while preventing wear between the hook, the fastener, and the flat tabs.

Regarding Claim 5, Bello does not explicitly disclose that the bushings include bearing faces and wherein the bearing faces face one another.  
McClanahan teaches that the bushings (i.e. bushings 220) include bearing faces and wherein the bearing faces face one another (Fig. 2-8, 15-29; Abstract; Paragraphs 0004-0005, 0012, 0049-0058).  As shown in the figures.
McClanahan teaches that is well known in the art to use bushings in pinned connections such as the one disclosed by Bello with hook 60 w/ fastener 74 & nut 76 in order to provide damping to isolate vibrations and permit movement while preventing wear. It would have been obvious to one skilled in the art to include bushings in the flat tab apertures of Bello, as taught by McClanahan, in order to provide damping to isolate vibrations and permit movement while preventing wear between the hook, the fastener, and the flat tabs.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/           Examiner, Art Unit 2847   
/William H. Mayo III/           Primary Examiner, Art Unit 2847